In four related child protective proceedings pursuant to Family Court Act article 10, Nydia T. appeals from an order of disposition of the Family Court, Orange County (Rosenwasser, J.), entered August 8, 2000, which, upon a fact-finding order of the same court, dated May 9, 2000, which, after a hearing, found that she abused the child Ronald T., and neglected the children Griselua A., Ronald T., and Samantha P., inter alia, placed the child Griselua A. in the custody of the Orange County Department of Social Services for a period of 12 months and directed that Nydia T. have supervised visitation with the subject children.
Ordered that the appeal from so much of the order of disposition as placed the child Griselua A. in the custody of the Orange County Department of Social Services for a period of 12 months is dismissed as academic, as that portion of the order has expired by its own terms; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order of disposition as placed the child Griselua A. in the custody of the Orange County Department of Social Services for a period of 12 months must be dismissed as academic because that portion of the order expired by its own terms (see Matter of Francis S., 296 AD2d 507 [2002]; Matter of Danielle S., 282 AD2d 680 [2001]). Nevertheless, the adjudication of neglect has not been rendered academic (see Matter of Francis S., supra).
The proof in this case was adequate to establish abuse. More*660over, the Family Court properly determined that the appellant neglected all of the children that resided in the household by exposing them to acts of domestic violence (see Matter of Francis S., supra at 508).
The remaining contentions are without merit. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.